Citation Nr: 1232647	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-12 626 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

This case was previously remanded in November 2009 and is now ready for disposition. 

Notably, the Veteran has submitted additional evidence in connection with his appeal since issuance of the July 2011 Supplemental Statement of the Case (SSOC).  He waived his right to its initial consideration by the agency of original jurisdiction (AOJ).  See the July 2012 Appellant's Post-Remand Brief.  Therefore, the Board will consider the evidence in the first instance in our review.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board has reviewed the Veteran's physical claims file, as well as the file on the "Virtual VA" system, to ensure complete review of the evidence in this case.   


FINDINGS OF FACT

1.  A credible diagnosis of PTSD is not shown.     

2.  A psychiatric disorder was not shown in service or for many years thereafter, nor is it causally or etiologically related to service; a psychosis was not manifested to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309, 3.304(f) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran seeks entitlement to service-connected compensation benefits for PTSD.  He alleges that he suffers from PTSD due to the following traumatic events during his Vietnam service: (1) seeing the partially decapitated corpse of his friend, Sergeant F.R., while helping to unload wounded soldiers and soldiers killed in action from a medical evacuation helicopter when stationed at the headquarters for the 124th Signal Battalion, 4th Infantry Division (see PTSD stressor statement dated in July 2004); and (2) being exposed to enemy rocket fire. 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has asserted at various times that he had combat service in Vietnam.  See, e.g., May 2011 VA PTSD examination report.  However, he is neither in receipt of any military citations indicative of combat service nor otherwise shown through service records to have had combat service.  While there is certainly evidence that he served in a combat zone, such service does not necessarily connote combat service.  There is no indication in the record that he was engaged in combat with the enemy during his period of active service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.  

However, because the Veteran has alleged fear of hostile military activity in a combat zone (i.e., being exposed to enemy rocket fire), the Board has considered whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  

The Board notes that the U.S. Army and Joint Services Records Research Center (JSRRC) confirmed that the 1969 Morning reports submitted by the 124th Signal Battalion showed that the Veteran was assigned to the 4th Infantry Division and the unit's main base camp location was Pleiku.  Also, Operational Report Lessons Learned for the 4th Infantry Division for the period ending April 15, 1969 showed that Camp Enari received thirteen rounds of rocket fire resulting in fourteen U.S. personnel and one North Vietnam (VN) civilian employee being wounded in action (WIA), as well as destruction of the mess hall.  

Therefore, the Veteran's claimed stressor event of being exposed to enemy fire during his Vietnam service is found to be consistent with the circumstances of his service and is deemed credible.  

However, for reasons explained below, the preponderance of the evidence weighs against finding that the Veteran currently suffers from PTSD. Thus, service connection for PTSD is not warranted under 38 C.F.R. § 3.304(f)(3).

The Veteran first underwent a PTSD examination in October 2004 in connection with his claim.  Based on review of the claims file and relevant medical records and mental evaluation, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  Instead, the examiner diagnosed Major Depression on Axis I.  

In support of the conclusion, the examiner explained that the Veteran's claimed and written statements were not responsible for his neuropsychiatric condition.  Citing to a February 2003 progress note and hospital discharge summaries, the examiner commented that the Veteran became depressed after losing his job and as a result of having dysfunctional family dynamics.      

When the Veteran underwent a second PTSD examination in May 2011 due to the regulatory changes made related to stressor events and the examiner was specifically asked to consider the fact that the Veteran's unit received rocket fire from the enemy, that PTSD examiner similarly found that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  

In support of the conclusion, the examiner noted that the Veteran's current treating psychiatrist had diagnosed Axis I PTSD and treatment notes since March 2009 showed that he was still experiencing nightmares, intrusive thoughts and flashbacks of his war experiences.  However, the examiner stressed that there was no evidence of a thorough comprehensive psychiatric examination meeting the criteria for a diagnosis of PTSD as per the DSM-IV-TR.  She noted that he failed to qualify his flashback experiences as such (as per the DSM-IV-TR) at the examination.

Thus, based on their review of the record and consideration of the Veteran's psychiatric history and current symptomatology, neither the October 2004 nor the May 2011 VA PTSD examiners found that the Veteran met the criteria for a diagnosis of PTSD.  They both have the requisite medical expertise in the area of psychiatric disorders to render a competent diagnosis and supported their finding that the Veteran did not meet the criteria for PTSD with sound rationale.  For those reasons, we find the medical opinions to be adequate.  

The Board recognizes that the Veteran's treating VA psychiatrist, Dr. M.N.R-F. diagnosed the Veteran with PTSD, in addition to major depression with psychosis, on Axis I.  See, e.g., August 2010, May 2011 and August 2011 VA psychiatry notes.  The Board also observes that another VA psychiatrist , Dr. C.A.A-G, included a diagnostic impression of PTSD in a January 2010 psychiatry admission evaluation note.  

However, unlike the VA PTSD examiners, neither psychiatrist is shown to have had adequate information on which to render the PTSD diagnosis.  The May 2011 PTSD examiner specifically noted that the Veteran was not shown to have undergone a thorough and comprehensive psychiatric examination meeting the criteria for a diagnosis of PTSD as per the DSM-IV-TR upon her review of the Veteran's treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The May 2011 VA PTSD examiner considered the diagnosis of PTSD contained in treatment records but still found that the Veteran did not meet the criteria after performing a thorough evaluation of the Veteran.  

Additionally, it is notable that, in the comments to the final rule regarding the liberalization of stressor determinations for PTSD, VA specifically considered whether confirmatory opinions of any psychiatrist or psychologist who evaluated the claimed condition based on the DSM-IV protocol or VA's protocol for PTSD examinations or who is certified by the APA must be accepted under the regulation.  However, VA concluded that the medical opinion of a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist was required because: 1) VA examiners are trained to provide forensic opinions necessary to provide PTSD claims; 2) VA certifies VA examiners and reviews the quality of examinations by VA and contract examiners; 3) VA and contract examiners are often better informed about a veteran; and 4) VA examiners perform more examinations thereby ensuring consistency in evaluations.  

VA also specifically considered whether confirmatory opinions of former VA
psychiatrists and psychologists must be accepted under the regulation.  While the Veteran's treating VA psychiatrist is not shown to be a "former" clinician, the reasoning used to reject the premise that their opinions must be accepted is relevant in this case.  Significantly, VA noted that their examinations would not be subject to ongoing CPEP review, nor would they have access to a claims file to conduct the review required by the PTSD examination protocol.  Therefore,
VA would be unable to ensure standardization, consistency, and quality of their examinations.  75 Fed. Reg. 39,843, 39,848 (July 13, 2010).  

Furthermore, when the Veteran reported his claimed stressor event of being "under fire" during  an individual follow-up session with a VA counseling psychologist (B.V-R, Psy.D.) in March 2011, she, like the VA PTSD examiners, noted a diagnosis of major depressive disorder, recurrent, severe, with psychotic features; she did not diagnose PTSD.  

For these reasons, we afford the medical opinions rendered by the VA PTSD examiners, particularly the May 2011 examiner, far greater probative weight than the opinions provided by the Veteran's treating psychiatrists, which have lesser probative value.  

The Board also observes that a private psychiatrist diagnosed the Veteran with severe chronic PTSD with delayed onset in March 2009.  However, the PTSD diagnosis was based, in part, on the Veteran's report that he felt very tense, had trouble sleeping, and was tearful most of the time while serving in Vietnam, which we do not find credible as it is inconsistent with the service records.  

When the Veteran separated from service, he completed a report of medical history and, on the form, checked "No" when asked if he then had or ever had had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  He was also psychiatrically evaluated as normal at the July 1969 separation examination.  

The evidence contemporaneous to service clearly contradicts the statements made by the Veteran at the private psychiatric evaluation and since filing his claim for service connection of PTSD.  However, as there is no indication that service records are not complete and it was likely that he would have accurately reported having any psychiatric symptomatology or the presence of a psychiatric disorder would have otherwise been recorded at separation, we find the service records to be far more credible than his unsupported lay assertion.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

Additionally, the private psychiatrist considered the Veteran's report of having witnessed the nearly decapitated corpse of a soldier with whom he shared a close friendship while unloading the medevac helicopter during his Vietnam service, which must be corroborated by credible supporting evidence.  However, no such evidence has been provided or obtained.  The record contains a formal finding of a lack of information required to corroborate the stressors associated with the Veteran's claim for service connection of PTSD.  See March 2008 memorandum.  

Furthermore, the Board notes that the Veteran has provided inconsistent accounts of this claimed stressor event.  When he provided his stressor statement in July 2004, he stated that he witnessed the nearly decapitated corpse of his best friend, Sgt. F.R., when unloading the medical evaluation helicopter and stated that he had never forgotten him.  He also specifically recalled that the date that the event occurred was March 22, 1969 and seemed fairly certain of the date.  He wrote the name of the soldier, as well as the date, on the stressor questionnaire more than once.  

Yet, at the March 2009 private evaluation, the Veteran told the psychiatrist that the nearly decapitated corpse he had witnessed was of his friend, Sgt. D.E.W.  The Veteran provided a completely different name for the soldier.  He also stated that the event occurred on April 22, 1969, a month after the date previously provided.  

The Board finds it highly unlikely that the Veteran would have misreported the name of the deceased soldier with whom he reportedly had a close friendship as well as the date on which the claimed stressor event occurred, if it had taken place as he has alleged.  In any event, due to the inconsistency, his own statements fail to provide any credible support for the occurrence of the claimed stressor event.  

Moreover, there is no indication that the private psychiatrist had adequate information regarding the Veteran's psychiatric history - i.e., that he first sought treatment for psychiatric problems in 2002 after losing his job - to make an informed decision regarding the appropriate diagnosis and etiology of the Veteran's claimed psychiatric disability.    

Thus, because the Veteran provided the private psychiatrist with inaccurate information regarding his reported symptomatology in service and, at minimum, uncorroborated information pertaining to his claimed stressor event, the private psychiatrist's diagnosis of PTSD has lesser probative value and is afforded less weight than the medical opinion of the VA PTSD examiners.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Therefore, the most probative medical opinion evidence of record does not show that the Veteran currently meets the diagnostic criteria for a diagnosis of PTSD.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as to the PTSD diagnosis, the presence of a disability for which service connection may be established is not credibly shown at any point in time.  Because he is not shown to have a current diagnosis of PTSD, the preponderance of the evidence is against his claim, and service connection is not warranted.

Regarding the Veteran's current psychiatric disorder, diagnosed as Major Depressive Disorder, the Board again notes that service treatment records are completely devoid of any complaints, findings, or treatment of psychological problems.  As stated above, he specifically denied having any psychological problems at the July 1969 separation examination and he was psychiatrically evaluated as normal at that time.  He even self-reported that he was in "good" health and made no reference to having any psychological problems at that time. 

His statements closer in time to his period of service are deemed particularly credible and far more probative than his recent assertion of continuity, which was first made after filing his claim for disability compensation benefits for a psychiatric disability in 2004, more than three decades after service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  

Additionally, he made absolutely no mention of having any psychological problems related to his period of service when he filed a claim with VA seeking service connection compensation benefits for an unrelated matter in July 2002, approximately two years before filing the current claim.  

Furthermore, the earliest evidence of psychiatric treatment was in August 2002, many years after service.  At that time, he related having had anhedonia, hopelessness, and sadness since having lost his job due to it going out of business in January 2002.  The Veteran made absolutely no mention of his period of active service.  

It is likely that the Veteran would have accurately reported the onset of his psychiatric symptomatology when seeking treatment for a psychiatric disability.  Indeed, the first allegation of a psychiatric disorder related to service was not until he filed the current claim in 2004.  For this reason, the August 2002 treatment record is deemed far more credible than any allegation that he has experienced a continuity of symptomatology since service, which was first made after filing the current claim seeking service connection.       

Moreover, there is no medical opinion evidence linking the Veteran's current psychiatric disorder to service.   The October 2004 VA examiner found that the Veteran became depressed after losing his job and as a result of having dysfunctional family dynamics.  The examiner did not link the Veteran's psychiatric disorder to service.

Similarly, the May 2011 VA PTSD examiner concluded, in a July 2011 addendum, that the Veteran's major depressive disorder was not caused by or secondary to military stressors.  She wrote that there was no direct temporal relationship between the Veteran's service (from 1967 to 1969) and the onset of depressive symptomatology.  She added that he started psychiatric treatment for these symptoms in 2002, 33 years after his discharge from active service.

Again, the VA PTSD examiners had adequate evidence on which to base their conclusions and provided sound rationale for the conclusions.  Also, no mental health professional has linked the Veteran's current psychiatric disorder to service.  For these reasons, the examiners' opinions are afforded great probative value.       

Upon consideration of the fact that the Veteran denied having any psychiatric symptomatology at separation and was psychiatrically evaluated as normal that time, and made no allegation of having psychiatric problems related to service until 2004 when he filed his claim for compensation benefits despite having sought treatment for such problems beginning in 2002, the Board does not find his account of having experienced a continuity of psychiatric symptomatology since service to be credible evidence and affords it lesser probative value.  

Therefore, in summary, the Veteran does not meet the criteria for a current diagnosis of PTSD.  Additionally, while he is currently-diagnosed with major depressive disorder, it first manifested many years after separation from active service and is not shown to be related to his period of active service.  For these reasons, the Board finds that a preponderance of the evidence weighs against the claim and the appeal is denied.  
    
In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence, however, is against the claim, that doctrine is not applicable.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In notice letters sent in June 2004 (pre-adjudication) and December 2009, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  

Collectively, the letters advised the Veteran of what the evidence must show to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and generally described the types of information and evidence that he needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on his behalf in support of the claim.  

While it does not appear that Dingess notice requirements were adequately addressed in the June 2004 notice letter, the RO subsequently advised the Veteran how VA determined the disability rating and effective date once service connection has been awarded in the December 2009 notice letter.  His claim was later readjudicated.   

Thus, in consideration of the foregoing, the Board finds that the RO effectively satisfied the notice requirements with respect to the issue on appeal prior to the initial denial of the claim.  While there was a timing defect with respect to the notice provided, such was remedied by issuance of proper notice followed by readjudication of the claim.  Moreover, any such defect is rendered moot by virtue of the denial of the Veteran's claim.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records are of record.  Post-service treatment records pertaining to the Veteran's psychiatric treatment have also been obtained, to the extent possible, and are included in the claims file.  There are no additional pertinent records found in the Veteran's Virtual VA file.  Furthermore, records from the Social Security Administration (SSA) have been obtained are of record.    

The Board notes that the RO attempted to obtain information and evidence to help the Veteran corroborate his claimed stressor event of having witnessed the dead body of a soldier known to the Veteran; however, the efforts were unsuccessful.  There is a formal finding on a lack of information required to verify stressors in connection to the PTSD claim dated in March 2008 of record, which details the efforts of the RO.  

Additionally, as explained above, the Veteran has provided inconsistent statements regarding this particular claimed stressor event.  Therefore, upon review of the evidentiary record, the Board finds that VA has exhausted all efforts to obtain evidence that may provide support for the Veteran's claimed stressor event and any further efforts would be futile.

Furthermore, the Board recognizes that there are Spanish documents contained in the record.  It appears that all pertinent records have been translated into English and the translations are included in the record.  

Moreover, the Board recognizes that the Veteran has been afforded with PTSD examinations in connection with his claim/appeal.  The examination reports and addendum, collectively, include diagnoses of a psychiatric disorder and medical opinions regarding the likelihood of a relationship between the diagnosed psychiatric disability and service.  Neither examiner found that the Veteran met the criteria for a diagnosis of PTSD.  The examiners provided adequate explanation for their conclusions.  The May 2011 VA PTSD examiner specifically considered evidence showing that the Veteran was exposed to enemy rocket fire in service.  For these reasons, the Board finds that the examinations provided to the Veteran were adequate and no further examination is needed. 

The Board notes that the Veteran has argued in the July 2012 Brief that remand is warranted for further medical opinion because there are conflicting statements contained in the May 2011 VA PTSD examination report.  He asserts that the examiner wrote that he suffered from PTSD symptomatology and cited it in her treatment assessment but later noted only a diagnosis of Axis I Major Depressive Disorder.  However, upon review of the examination report, we find no contradictory statements and, thus, no further medical opinion is needed.  

In the May 2011 examination report, the examiner merely included the Axis I PTSD diagnosis when summarizing the Veteran's history of treatment, which acknowledged the diagnosis of PTSD made by his VA treating psychiatrist.  She also detailed the psychiatric symptoms and relevant history; however, the examiner repeatedly wrote "no symptoms present" when asked about PTSD symptoms.  

While the examiner wrote "Yes" when asked if the Veteran met the DSM-IV stressor criterion, she wrote "No" when asked if the Veteran met the DSM-IV criteria for a diagnosis of PTSD and then diagnosed Major Depressive Disorder, recurrent, moderate to severe on Axis I.  She also answered "No" when asked if the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The examiner is consistent in her assessment of the psychiatric disability suffered by the Veteran.  At no time does she indicate that the Veteran has PTSD.  Therefore, we find his assertion to be without merit and no remand is warranted on such basis.  

Furthermore, the Board notes that there has been compliance with our prior remand.  Clinical records from the VAMC in San Juan dated from November 2008 to July 2011 were obtained.  The Veteran's social security records were also obtained and are associated with the record.  He was further afforded a PTSD examination in May 2011 and, as explained above, the examination was adequate.  The claim was subsequently adjudicated in July 2011.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


